Title: To James Madison from John Gavino, 17 February 1803
From: Gavino, John
To: Madison, James


					
						No. 114
						Sir
						Gibraltar 17. february 1803
					
					Since my last No. 113 under the 11: Inst., orders is come to the Emperours Agent here to get the Ship in question ready for Sea and he further tells me Expects the Commander every moment from Tetuan with a Crew, and that She is at all events to go to Sea.  I have the honor to be with respect Sir Your most obedt. and most he. Servt.
					
						John Gavino
					
					
						Three french Ships the Line are aback of the Rock with Troops bound to the Westward.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
